Citation Nr: 0626449	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  02-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of C5-6 and C6-7, with 
left shoulder involvement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).  

In July 2003, the veteran testified before the undersigned 
Veterans Law Judge, and in February 2004, the Board remanded 
this case for additional evidentiary development.  Pursuant 
to his July 2006 motion, the veteran's case was advanced on 
the Board's docket under the provisions of 38 C.F.R. 
§ 20.900(c).  


FINDING OF FACT

Degenerative disc disease and degenerative joint disease of 
C5-6 and C6-7, with left shoulder involvement, was not 
present in service or manifested for many years thereafter, 
and is not shown to be related to an inservice injury or 
otherwise to service.   


CONCLUSION OF LAW

Service connection for degenerative disc disease and 
degenerative joint disease of C5-6 and C6-7, with left 
shoulder involvement, is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
February 2004, October 2004, January 2005, October 2005, and 
February 2006 letters.     

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484. 

No prejudice results, however, in proceeding with the 
issuance of a final decision in this case without notice of a 
disability rating and effective date.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   Particularly, the 
veteran has been afforded the appropriate information in 
order to advance any contention regarding the claim 
considered herein:  October 2004, October 2005, and February 
2006 letters told the veteran of the standards for service 
connection.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In terms of any notification regarding downstream elements, 
it is also noted that due to the denial of service connection 
below, any such downstream issue is rendered moot; thus, the 
veteran is not prejudiced by the Board's consideration of the 
pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran appropriately received sufficient 
VCAA notification pursuant to the Board's remand.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  Moreover, a March 2006 
supplemental statement of the case was issued following a 
sufficient February 2006 letter.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by 
October 2004, January 2005, October 2004, October 2005, and 
February 2006 letters, which stated as follows:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."   

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained records from various private 
physicians, including Dr. Toffel dated 2001 to December 2004 
(which reflected general medical treatment for a variety of 
ailments), and records from Southwest Medical Associates.  In 
correspondence, the veteran related that private records from 
Dr. White had been destroyed.  Also, he had called Dr. 
Forsyth's office to discover that records had been destroyed 
after seven years.  Other private records are discussed 
further below.  

Additionally, the RO obtained VA treatment records from 2000 
to 2006.  It is noted that the veteran submitted some of 
these latter records after his appeal had been certified; the 
information contained therein, however, was cumulative in 
that it continued to identify evidence of a current 
disability involving neck pain.  As illustrated below, the 
central issue in this case does not involve a question 
regarding the presence of a current disability-rather, the 
Board must consider whether the evidence of record 
demonstrates a legally sufficient relationship between a 
current neck disability and military service.  

Finally, further VA examination is not necessary, see 
38 C.F.R. § 3.159(c)(4), because the assessments relied upon 
below are thorough and sufficient to facilitate a decision.

VA satisfied its duties to the veteran given the 
circumstances of this case.  


Legal standards

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran prevails when the evidence is in relative 
equipoise, see Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
and the preponderance of the evidence must be against the 
claim for the benefit to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).



Analysis

In compliance with 38 U.S.C.A. § 7104(a), and Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete 
review of the record shows that service connection is not 
warranted because an etiological relationship between current 
cervical spine osteoarthritis and an in-service accident is 
not supported by the competent and probative evidence of 
record.  

The veteran's service medical records do not contain any 
complaints related to, or treatment of, a cervical spine 
problem, and a June 1952 Report of Medical Examination for 
the purpose of discharge rendered a normal clinical 
evaluation, including a normal spine.  

Service personnel records contain a report that in October 
1949 the veteran had been examined and found physically 
qualified for duty involving flying after a major aircraft 
accident, and the veteran signed a statement to the effect 
that he had not been injured.  

Post-service, the veteran filed a June 2000 application for 
compensation contending that an in-service plane accident 
brought about current neck and shoulder pain.  Pursuant to 
the claim, the veteran asserted that between 1968 and 1970 he 
had experienced a situation where he could not turn his head 
in either direction so he visited the office of Dr. White and 
Dr. Oster-there he received a cortisone injection in the 
heavy muscle adjacent to the left of the neck (as noted 
above, Dr. White's records are unavailable for review).  

The veteran submitted an April 1981 letter from a 
chiropractor, Dr. Clay N. Covey, which related the veteran's 
then-complaints of severe pain in the neck radiating into the 
left shoulder.  Dr. Covey stated that the veteran had lost 
the normal cervical lordosis, and had severe cervical 
discopathy between C4-C5, C5-C6, and C6-C7.  

A June 1981 initial evaluation from Dr. O'Hanlan noted that 
the veteran had been referred by the U.S. Department of the 
Interior for disability evaluation, with a history of 
cervical osteoarthritis diagnosed at least one year ago.  The 
veteran reported that his activities in the field required 
heavy lifting, rope climbing, which was productive of 
increasing pain and limitation of motion of the cervical 
spine.  Even with a recently limited work assignment of desk 
work, the veteran had continued significant difficulty with 
pain in the posterior cervical area.  

A March 2000 consultation report from Bevins Chue, M.D., 
noted the history of the present illness such that the 
veteran had neck pain localized on the left side associated 
with intermittent tingling from the left shoulder down to the 
left forearm.  Dr. Chue also noted that the veteran had been 
in an airplane accident many years ago, and was told that 
there was a subluxation in his cervical spine; otherwise, the 
veteran had not had any significant neck pain.  The 
assessment was severe disk degeneration, C5-6 and C6-7 level.  

A March 2000 treatment note from Michael S. Ravitch, M.D., 
noted that the veteran had seen Dr. Chue and was doing much 
better with his neck.  Dr. Ravitch related that in talking to 
the veteran "he has had x-rays which show degenerative 
changes which he relates to an airplane accident in 1949 
while in the military."  

In April 2000, Dr. Chue noted the veteran's report of a 1949 
plane crash and that the veteran was wondering whether the 
plane crash was related to disk degeneration.  Dr. Chue 
opined that if the veteran had had trauma to the neck at that 
time, it could have accelerated the degenerative process in 
the veteran's neck, which could be contributing to current 
neck pain.  

A May 2001 statement from the veteran's co-worker recounted 
that in 1969 or 1970 the veteran had complained of neck pains 
and was unable to use his left arm.  

A June 2001 VA radiology report rendered an impression of 
moderate severe degenerative disc disease and osteoarthritis, 
and mild compression of C5 that was most likely old. 

In June 2001, the veteran underwent a VA examination, where 
he reported that in 1969 he sustained pain in his neck.  He 
was diagnosed as having degenerative disc disease at the 
level of C5-6 with C5 compression and neuropathy involving 
the ulnar deviation of the left arm, moderate to severe, and 
degenerative arthritis.  The examiner did not offer a nexus 
opinion.  

In July 2003, the veteran testified at his hearing about the 
in-service airplane accident, which involved running into 
another airplane's left wing at about 70 miles per hour.  The 
veteran recalled that he had been wearing a shoulder harness 
and seat belt, and his head went forward and down thus 
stretching, separating, and compressing the vertebrae.  He 
started to have neck pain in 1969 or 1970; though the veteran 
had not experienced pain between the crash and 1970, he 
opined that osteoarthritis took a long to develop as a zone 
of weakness.  

Pursuant to the Board's remand, the veteran had another VA 
examination in April 2004.  The examiner noted that the 
claims file was available.  Upon physical examination, the 
examiner found that the veteran's left shoulder was normal, 
and that the veteran had suffered no injury to the left 
shoulder during the course of his military career (as stated 
by the veteran during his recitation of subjective 
complaints-rather, the veteran articulated that his cervical 
spine condition had caused radicular pain into the left 
shoulder).  In terms of the cervical spine, the veteran 
reported that he had been involved in a serious plane crash 
in 1949 where his neck was jerked about during the course of 
a hard landing.  The veteran related that he had had no neck 
pain at the time of the airplane crash, or any treatment or 
diagnostic studies directed toward his neck or left shoulder 
during military service.  He described a spontaneous onset of 
neck pain in 1970 with radicular pain across the top of his 
left shoulder.  After a physical examination, and assessment 
of diagnostic studies, the veteran was diagnosed as having 
multilevel osteoarthritis involving the three lower segments 
of the cervical spine with a first-degree degenerative 
spondylolithesis of C4 and C5.  

The examiner discussed that the osteoarthritis was not 
related to the veteran's military service nor airplane crash 
that had occurred during the course of his military service.  
Any significant injury to the cervical spine as a result of 
the airplane crash would have been associated with acute pain 
in the neck, which was not evident from a review of the 
service medical records, nor the veteran's history at the 
present examination.  Any significant injury to the cervical 
spine that could have caused such advanced osteoarthritis of 
the lower three segments would most assuredly have been 
associated with acute pain, which had not occurred during the 
veteran's military service.  Rather, the osteoarthritic 
change in the lower three segments of the cervical spine were 
more likely than not due to the veteran's advancing age and 
slow degenerative arthritis, which sometimes accompanied 
advancing and had affected the veteran's lower three segments 
of the cervical spine.  Finally, the examiner opined the 
veteran's present osteoarthritis of the cervical spine would 
have been as it was even after military service.   

In October 2005, the veteran underwent another VA 
examination.  Again, the veteran stated that after the 
airplane crash in 1949, when he was heavily jolted, he 
recalled no specific injuries.  After recording objective 
findings and assessing diagnostic studies, the examiner 
stated that the veteran's multilevel cervical spine 
osteoarthritis and the subluxation were all due to age-
related osteoarthritic changes.  The absence of any history 
of significant neck injury during the course of his military 
service nor since discharge since military service was 
consistent with the multilevel nature of his neck 
abnormalities.  The generalized nature of the veteran's 
advanced osteoarthritis demonstrated that no specific one 
injury involving one level or area of the cervical spine was 
the cause of neck abnormalities, but rather it was an age-
related condition involving almost all of the cervical spine.  

A February 2006 statement from the examiner noted that he had 
reviewed the claims file, and thereafter saw no reason to 
change the opinions reflected in the October 2005 report.  

Again, it is noted that service connection requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

In this case, the medical evidence does not show a chronic 
neck disability until decades after service.  The veteran did 
not file a claim of service connection for a neck disorder 
until 2000, close to 50 years after discharge from active 
duty.  Analogously, the Court has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  According to the 
veteran, medical treatment commenced in 1969 and 1970 for a 
sudden onset of neck pain, several decades after service.  

Given 38 C.F.R. § 3.303(d), however, which contemplates that 
a postservice diagnosis of disease may be related to military 
service, the Board shall consider whether the evidence of 
record attributes a current neck disability to the in-service 
aircraft accident.  As explained below, the most probative 
evidence does not show such a relationship.

Rather, the 2004 and 2005 VA examinations determined that the 
given the lack of any acute complaint or injury regarding the 
neck relatively contemporaneous with the in-service aircraft 
accident, current osteoarthritis could not be attributed to 
any jolting that occurred.  In fact, both examination reports 
found that the current disability was age-related, and in 
2005, the examiner found that the generalized nature of the 
osteoarthritis demonstrated that no specific injury caused 
the neck abnormalities.  

As the Board cannot generate its own medical conclusion, see 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it must 
rely upon probative opinions concerning a question regarding 
an etiological relationship.  See generally Owens v. Brown, 7 
Vet. App. 429, 433 (1995), and Bloom v. West, 12 Vet. App. 
185, 187 (1999), which stand for the proposition that VA may 
favor the opinion of one competent medical expert over that 
of another (with an adequate statement of reasons and bases), 
particularly when a rationale is offered for a medical 
opinion.  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (observing that "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches," and "as is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators").  

The latter two VA examinations reflected careful recordation 
of subjective complaints, objective testing, assessment of 
diagnostic studies, and critically, review of the claims file 
including service medical records.  Thus, the Board finds 
that the examinations are appropriately relied upon because 
of these characteristics, and because the record lacks an 
equally probative medical opinion reaching the opposite 
result.

It is noted that a March 2000 treatment note from Dr. Ravitch 
mentioned an airplane crash in relation to the veteran's neck 
problems; this notation, however, appeared to be a reflection 
of the veteran's statement's, rather than a medical analysis 
supported by a rationale.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (recognizing that where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible, and lay assertions of 
medical status do not constitute competent medical evidence); 
see also Grover v. West, 12 Vet. App. 109, 112 (1999) 
(recognizing that mere transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  Moreover, Dr. Chue's April 2000 statement 
regarding a connection between the veteran's current neck 
pain and in-service trauma was not supported by a rationale, 
and Dr. Chue had not reviewed the veteran's service medical 
records or entire historical clinical history.  Thus, these 
statements cannot be relied upon when compared with the VA 
opinions, which again, provided thorough medical explanations 
based upon claims file review.  

Also, though a June 2001 radiology report noted an old 
compression, it is assumed, and with no suggestion to the 
contrary, that subsequent VA examiners in 2004 and 2005 took 
this VA record into account prior to rendering a nexus 
opinion.  

The veteran's representative contended that though the 
veteran's current condition could be age-related, the 
condition began 25 years ago when age should not have been a 
factor such that the veteran had been only 50 years old at 
the time of onset.  Again, because a determinative issue in 
this case relates to, in significant part, a medical question 
(i.e., whether the veteran has a neck problem that resulted 
from a specific in-service injury as opposed to the aging 
process), the Board must exclusively rely upon competent 
medical evidence from a qualified professional as opposed to 
medical statements offered by a layperson.  See Espiritu, 2 
Vet. App. at 494.  

Because the preponderance of the evidence is against the 
claim of service connection, the benefit of the doubt is not 
for application.  38 U.S.C.A. § 5107(b); see also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for degenerative disc disease and 
degenerative joint disease of C5-6 and C6-7, with left 
shoulder involvement, is denied.    



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


